Citation Nr: 0406316	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
characterized as a panic disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

REMAND

The veteran had active duty from July 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran asserts that he suffers from a panic disorder 
which was initially manifested during his active duty.  He 
states that his first panic attack occurred when he was 
stationed in Berlin in the 1950s.  At that time, he relates 
that he was not provided with ammunition for his weapon, but 
that he would frequently encounter Russian troops in the 
Russian sector of Berlin, and that he was greatly worried 
about these encounters.  

The veteran and his wife provided sworn testimony during a 
videoconference hearing held before the undersigned Veterans 
Law Judge in September 2003.  During the hearing, the veteran 
testified that he had undergone routine physical examinations 
in conjunction with his employment over the years.  It does 
not appear that any attempt to obtain copies of the veteran's 
employment records has been made.

Review of the evidence contained in the claims file shows 
that most of the veteran's service medical records were 
destroyed by fire at the National Personnel Records Center 
and are thus unavailable.  In cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  

Contained in the file is part of the report reflecting the 
general medical examination conducted in May 1956 prior to 
the veteran's discharge from service.  This report shows that 
the veteran had been treated for a nervous condition and 
palpitations during late 1955 and early 1956.  The RO's 
attempts to obtain additional information pertaining to the 
veteran's medical treatment during service are documented in 
the file.  In August 2001, the RO requested secondary source 
materials, including reconstructed records, sick reports, and 
morning reports pertaining to the veteran.  The response 
received, however, was to the effect that such records could 
not be obtained without further identifying information 
including the veteran's company, battery, and battalion 
assignments.  It does not appear that any further attempt to 
obtain this information or these records was made.

A May 2003 VA treatment record reflects diagnoses of post-
traumatic stress disorder, military-related, but non-combat; 
anxiety with a history of panic attacks; and depression.  The 
matter of service connection for PTSD has not been 
adjudicated and is referred to the RO for any action deemed 
appropriate.

Recent VA treatment reports make reference to the veteran's 
private physician, Dr. S. Jones.  No records from Dr. Jones 
are currently contained in the file and may shed light upon 
his claims.

Following review of the claims file and the veteran's 
testimony and written contentions, the Board concludes that 
further evidentiary development is desirable prior to further 
appellate review.  Therefore, to ensure that the VA has met 
its duty to assist the veteran in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  After securing any necessary address, 
dates of treatment and release, the RO 
should obtain records reflecting all 
treatment provided by Dr. S. Jones and 
from the veteran's former employer, 
including reports of routine physical 
employment examinations, for inclusion in 
the claims folder.

2.  The RO should attempt to obtain the 
veteran's service personnel records.  

3.  After gleaning the appropriate 
information regarding the veteran's 
company, battery, and battalion from the 
service personnel records and/or by 
requesting the information from the 
veteran himself, another attempt should 
be made to secure any outstanding service 
medical records and sick or morning 
reports through official channels.

4.  After the records requested above 
have been obtained, the veteran should be 
afforded a VA psychiatric examination to 
identify any current psychiatric 
disorders and the etiology thereof.  The 
claims folder must should be made 
available to the examiner for review 
before the examination.  Any tests and 
studies deemed helpful by the examiner 
should be accomplished in conjunction 
with the examination.  The examiner is 
requested to render an opinion as to 
whether it is as likely, more likely, or 
less likely than not that any currently 
shown psychiatric disorder is related to 
the episode during the veteran's service 
in 1955 and 1956.  The complete rationale 
for any opinions expressed should be 
fully explained.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


